Case 4:21-cv-01210 Document 7 Filed on 04/19/21 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS APR 19 9021
HOUSTON DIVISION
Michael Palma Nathan Ochsner, Clerk of Court
Plaintiff,
Vv. Civil Action No. 4:21-cv-01210

STATE OF TEXAS, et al.
Defendants

COn COn 62 CO? CO? COD OP

_ PLAINTIFFS NON-CONSENT TO PROCEED BEFORE
UNITED STATES MAGISTRATE JUDGE CHRISTINA BRYAN

Pursuant to 28 U.S.C. §636 (b)(1)(A) no magistrate may rule on a motion for injunctive relief.

As of April 16, 2021 a MOTION FOR EMERGENCY UNOPPOSED PRELIMINARY
INJUNCTION is pending before this Court.

I urge this Court to write an order granting the relief requested based upon the merits of the
complaint as set forth in the original pleadings prior to April 28, 2021.

I also urge this Court, due to the nature of this case — a Constitutional challenge, to not simply
“order” this case turned over to a Magistrate in violation of 28 U.S.C. §636(c)(1), as there is no blanket
authority to do so. No judge can put the cart before the horse — write an order and make an “advise(d)”
consent for compliance mandatory after said “order” has been recorded.

Under 28 U.S.C. §636 (c)(1) consent is required prior to issuing such an order and not simply
“orderable” by a district court. If it were simply “orderable” then no document ordering all parties to
“consent” would be sent by the court. It is also important to note that in the order no legal authority

was mentioned allowing any judge to order that a magistrate handle any case prior to having consent

given by both parties.

Your Honor, with all due respect, if demanding this is simply the routine of your court staff to
rubber stamp this “order” for pro se’s that is one thing; however, if you are involved in any form or
fashion, again with all due respect, in putting the cart before the horse, I would strongly urge that you
sua sponte recuse yourself from this case at once. Perceived or actual potential error could be due to,
but not limited to, a bias against pro se’s due to your many years on the federal bench, the inability or
unwillingness to follow the federal'government’s own codes, judicial guidelines or SCOTUS holdings,

the inability or unwillingness to abide by or enforce the current Texas State Constitution, statutes and

appellate/supreme court case law, the inability or unwillingness to uphold the contract, a.k.a. Land
Case 4:21-cv-01210 Document 7 Filed on 04/19/21 in TXSD Page 2 of 2

Patent, from interreference by a political subdivision of the state except due to fraud, or the potentiality
of not reviewing this pro se’s case at all and merely dismissing it without merit and without a findings
of fact and conclusion of law.

I, Michael Palma, plaintiff, due to the facts stated above do not consent to have this case tried

by any Magistrate.

Respectfully Submitted
/s/ Michael Palma

Michael Palma
5026 Autumn Forest Dr.

i -- Houston, Texas 77091 - - po ae
713-263-9937

Mpalmal@gmail.com

CERTIFICATE OF MAILING

I, Michael Palma, do hereby state that the foregoing document was deposited into the USPS
regular mail system on April 16, 2021 and sent to the following address:

Clerk of the United States District Court
Southern District of Texas

PO Box 61010

Houston, Texas 77208

/s/ Michael Palma
Michael Palma
